Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/21/2020 have been entered.
Claim Objections
Claim 5 is objected to because of the following informalities:  Improper grammar “a top surface of [ ] perimeter frame…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticpated by US Patent No. 4,522,276 (Buch hereinafter).
In re claim 1, Buch discloses: A holder for a dipping sauce container having a main body (portion of 2 below 5) and an upper rim (portion of 2 above 5), the holder comprising: a perimeter frame (5) that extends to a finger grip portion (4), the finger grip portion having at least one loop (see Fig. 3); wherein the frame has an inner diameter that is larger than a diameter of the main body of the dipping sauce container (see Fig. 2), and smaller than a diameter of the upper rim (at 10, see Fig. 2), such that the upper rim abuts the frame when the main body is passed therethrough, so that the container is supported by the frame; and wherein the perimeter frame and the grip portion of the 
In re claim 2, with reference to the Figs. noted above, Buch discloses the claimed invention including wherein a top surface of the grip portion is generally flat, is positioned adjacent the frame, and is adapted for a user's thumb to stabilize the holder in his or her hand while the user is holding the holder (see Fig. 2, uppermost surface of handle 4, note that a user is capable of holding the holder as claimed, while the claim is drawn to the structure of the holder and not to a specific method of holding a holder).  Further note that the top surface of the grip portion is considered vertically adjacent to the frame in that it is the neighboring upward facing support surface to that of the frame, and is not distal as the bottom of the grip portion is relative to the top of the grip portion).
 In re claim 3, with reference to the Figs. noted above, Buch discloses the claimed invention including wherein the at least one loop of the finger grip portion is sized and shaped to be adapted for receiving a user's fingers therethrough (column 3, lines 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buch as applied to claim 3 above, and further in view of US Patent No. 5,660292 (Scholfield hereinafter).
In re claim 4, Buch discloses the claimed invention except wherein the one loop includes a pair of loops adjacent one another, each of the pair of loops being sized and shaped for receiving one of a user’s fingers therethrough.
However, with reference to Figs. 1 and 2, Scholfield discloses a handle for a container (26) wherein a pair of openings (above and below 46) are supplied in the handle for receiving a user’s fingers, while the lower opening is clearly capable of holding only one finger, or multiple additional fingers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the handle of Buch as taught by Scholfield to have a pair of loops formed in the handle as Scholfield teaches the provision of the surface 46 to separate openings which receive fingers in order to provide a lifting surface to aid handicapped persons in lifting and manipulating the device (column 3, lines 32-47).
In re claim 5, Buch in view of Scholfield as applied to claim 4 above discloses: A holder for enabling a user to hold a dipping sauce with his or her fingers, the holder comprising: a dipping sauce container having a main body and an upper rim (as in re claim 1 above), the upper rim forming an outwardly extending flange (due to the taper of the sidewall, the flange portion which is the container above frame 5 extends outwardly); a perimeter frame that extends to a finger grip portion (in this interpretation, Buch includes the frame 5 which extends to include element 6 which abuts a portion of the upper rim, which is the portion of the container above 5), the finger grip portion having a pair of loops, each sized and shaped to be adapted for receiving one of the user's fingers therethrough (as in re claim 4 above); a top surface of the finger grip portion which is flat and is positioned adjacent the frame (as in re claim 2 above); wherein the perimeter frame has an inner diameter that is larger than a diameter of the main body of the dipping sauce container, and smaller than a diameter of the upper rim, such that a top surface of perimeter frame abuts the upper rim when the main body is passed through the perimeter frame (in this interpretation, Buch includes the frame 5 which extends to include element 6 which abuts a portion of the upper rim, which is the portion of the container above 5), so that the dipping sauce container is supported upon the frame; and wherein the perimeter frame and the grip portion of the holder are constructed of a rigid material for supporting the weight of the dipping sauce container (as in re claim 1 above).

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 4 of the Remarks that Buch does not engage the upper rim by the frame.  However, as specifically described in the previous and current rejections, the portion of the container above 5 is considered the upper rim of the container, and the portion of the container below 5 is considered the main body in determining the relative diameters as claimed.  As such Buch discloses the invention as currently claimed in Claim 1.
Applicant argues on pages 4-5 of the Remarks that the flat surface of Buch is not adjacent the frame.  However, Applicant does not specifically define the term “adjacent” in the disclosure as originally filed, and the term is relative and can mean sharing a same border or being neighboring to other structure.  Note that the top surface of the grip portion is considered vertically adjacent to the frame in that it is the neighboring upward facing support surface to that of the frame, and is not distal as the bottom of the grip portion is relative to the top of the grip portion.
Applicant argues on page 5 of the Remarks that the loops of Scholfield can hold more than one finger.  However, Applicant has not claimed that the loop can hold only one finger, only that they are “sized and shaped for receiving one of a user’s fingers therethrough” which does not preclude the ability to receive additional fingers.  Also note that the claims are drawn to a device and not to a method involving specific steps for finger placement for holding the device.
Regarding the arguments to new claim 5, see interpretation in re claim 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733